Exhibit 10.10
The Shaw Group Deferred
Compensation Plan
IMPORTANT NOTE
This document has not been approved by the Department of Labor, Internal Revenue
Service or any other governmental entity. An adopting Employer must determine
whether the Plan is subject to the Federal securities laws and the securities
laws of the various states. An adopting Employer may not rely on this document
to ensure any particular tax consequences or to ensure that the Plan is
“unfunded and maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees”
under Title I of the Employee Retirement Income Security Act of 1974, as
amended, with respect to the Employer’s particular situation. Fidelity Employer
Services Company, its affiliates and employees cannot provide you with legal
advice in connection with the execution of this document. This document should
be reviewed by the Employer’s attorney prior to execution.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  PAGE ARTICLE 1 – GENERAL   1-1
 
       
1.1
  Plan   1-1
1.2
  Effective Dates   1-1
1.3
  Amounts Not Subject to Code Section 409A   1-1
 
        ARTICLE 2 - GENERAL   2-1
 
       
2.1
  Account   2-1
2.2
  Administrator   2-1
2.3
  Adoption Agreement   2-1
2.4
  Beneficiary   2-1
2.5
  Board” or “Board of Directors   2-1
2.6
  Bonus   2-1
2.7
  Change in Control.   2-1
2.8
  Code   2-1
2.9
  Compensation.   2-1
2.11
  Disabled   2-1
2.12
  Eligible Employee   2-2
2.13
  Employer   2-2
2.14
  ERISA   2-2
2.15
  Identification Date   2-2
2.16
  Key Employee   2-2
2.17
  Participant   2-2
2.18
  Plan   2-2
2.19
  Plan Sponsor   2-2
2.20
  Plan Year   2-2
2.21
  Related Employer   2-2
2.22
  Retirement   2-3
2.23
  Separation from Service   2-3
2.24
  Unforeseeable Emergency   2-4
2.25
  Valuation Date   2-4
2.26
  Years of Service   2-4
 
        ARTICLE 3 — PARTICIPATION   3-1
 
       
3.1
  Participation   3-1
3.2
  Termination of Participation   3-1
 
        ARTICLE 4 — PARTICIPANT ELECTIONS   4-1
 
       
4.1
  Deferral Agreement   4-1
4.2
  Amount of Deferral   4-1
4.3
  Timing of Election to Defer   4-1
4.4
  Election of Payment Schedule and Form of Payment   4-3
 
        ARTICLE 5 — EMPLOYER CONTRIBUTIONS   5-1
 
       
5.1
  Matching Contributions.   5-1
5.2
  Other Contributions   5-1
 
        ARTICLE 6 — ACCOUNTS AND CREDITS   6-1

ii



--------------------------------------------------------------------------------



 



                  PAGE
6.1
  Establishment of Account   6-1
6.2
  Credits to Account   6-1
 
        ARTICLE 7 — INVESTMENT OF CONTRIBUTIONS   7-1
 
       
7.1
  Investment Options   7-1
7.2
  Adjustment of Accounts   7-1
 
        ARTICLE 8 — RIGHT TO BENEFITS   8-1
 
       
8.1
  Vesting   8-1
8.2
  Death   8-1
8.3
  Disability   8-1
 
        ARTICLE 9 — DISTRIBUTION OF BENEFITS   9-1
 
       
9.1
  Amount of Benefits   9-1
9.2
  Method and Timing of Distributions   9-1
9.3
  Unforeseeable Emergency   9-1
9.4
  Payment Election Overrides   9-2
9.5
  Cashouts Of Amounts Not Exceeding Stated Limit   9-2
9.6
  Required Delay in Payment to Key Employees   9-2
9.7
  Change in Control   9-3
9.8
  Permissible Delays in Payment   9-7
 
        ARTICLE 10 — AMENDMENT AND TERMINATION   10-1
 
       
10.1
  Amendment by Plan Sponsor   10-1
10.2
  Plan Termination Following Change in Control or Corporate Dissolution   10-1
10.3
  Other Plan Terminations   10-1
 
        ARTICLE 11 — THE TRUST   11-1
 
       
11.1
  Establishment of Trust   11-1
11.2
  Grantor Trust   11-1
11.3
  Investment of Trust Funds.   11-1
 
        ARTICLE 12 — PLAN ADMINISTRATION   12-1
 
       
12.1
  Powers and Responsibilities of the Administrator   12-1
12.2
  Claims and Review Procedures   12-2
12.3
  Plan Administrative Costs.   12-3
 
        ARTICLE 13 — MISCELLANEOUS   13-1
 
       
13.1
  Unsecured General Creditor of the Employer   13-1
13.2
  Employer’s Liability   13-1
13.3
  Limitation of Rights   13-1
13.4
  Anti-Assignment   13-1
13.5
  Facility of Payment   13-1
13.6
  Notices   13-2
13.7
  Tax Withholding   13-2
13.8
  Indemnification   13-2
13.9
  Permitted Acceleration of Payment   13-3
13.10
  Governing Law   13-3

iii



--------------------------------------------------------------------------------



 



PREAMBLE
The Plan is intended to be a “plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended. The Plan is further intended to conform with
the requirements of Internal Revenue Code Section 409A and the final regulations
issued thereunder and shall be implemented, administered, and interpreted in a
manner consistent therewith.

 



--------------------------------------------------------------------------------



 



ARTICLE 1 — GENERAL

1.1   Plan. The Plan will be referred to by the name specified in the Adoption
Agreement.   1.2   Effective Dates.

  (a)   Original Effective Date. The Original Effective Date is the date as of
which the Plan was initially adopted.     (b)   Amendment Effective Date. The
Amendment Effective Date is the date specified in the Adoption Agreement as of
which the Plan is amended and restated. Except to the extent otherwise provided
herein or in the Adoption Agreement, the Plan shall apply to amounts deferred
and benefit payments made on or after the Amendment Effective Date.     (c)  
Special Effective Date. A Special Effective Date may apply to any given
provision if so specified in Appendix A of the Adoption Agreement. A Special
Effective Date will control over the Original Effective Date or Amendment
Effective Date, whichever is applicable, with respect to such provision of the
Plan.

1.3   Amounts Not Subject to Code Section 409A       Except as otherwise
indicated by the Plan Sponsor in Section 1.01 of the Adoption Agreement, amounts
deferred before January 1, 2005 that are earned and vested on December 31, 2004
will be separately accounted for and administered in accordance with the terms
of the Plan as in effect on December 31, 2004.

1-1



--------------------------------------------------------------------------------



 



ARTICLE 2 — GENERAL
Pronouns used in the Plan are in the masculine gender but include the feminine
gender unless the context clearly indicates otherwise. Wherever used herein, the
following terms have the meanings set forth below, unless a different meaning is
clearly required by the context:

2.1   “Account” means an account established for the purpose of recording
amounts credited on behalf of a Participant and any income, expenses, gains,
losses or distributions included thereon. The Account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant or to the Participant’s
Beneficiary pursuant to the Plan.   2.2   “Administrator” means the person or
persons designated by the Plan Sponsor in Section 1.05 of the Adoption Agreement
to be responsible for the administration of the Plan. If no Administrator is
designated in the Adoption Agreement, the Administrator is the Plan Sponsor.  
2.3   “Adoption Agreement” means the agreement adopted by the Plan Sponsor that
establishes the Plan.   2.4   “Beneficiary” means the persons, trusts, estates
or other entities entitled under Section 8.2 to receive benefits under the Plan
upon the death of a Participant.   2.5   “Board” or “Board of Directors” means
the Board of Directors of the Plan Sponsor.   2.6   “Bonus” means an amount of
incentive remuneration payable by the Employer to a Participant.   2.7   “Change
in Control” means the occurrence of an event involving the Plan Sponsor that is
described in Section 9.7.   2.8   “Code” means the Internal Revenue Code of
1986, as amended.   2.9   “Compensation” has the meaning specified in
Section 3.01 of the Adoption Agreement.   2.10   “Director” means a non-employee
member of the Board who has been designated by the Employer as eligible to
participate in the Plan.   2.11   “Disabled” means a determination by the
Administrator that the Participant is either (a) unable to engage in any
substantial gainful activity

2-1



--------------------------------------------------------------------------------



 



    by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, or (b) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or last for a continuous period of not less than twelve months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employer. A Participant will
be considered Disabled if he is determined to be totally disabled by the Social
Security Administration or the Railroad Retirement Board.   2.12   “Eligible
Employee” means an employee of the Employer who satisfies the requirements in
Section 2.01 of the Adoption Agreement.   2.13   “Employer” means the Plan
Sponsor and any other entity which is authorized by the Plan Sponsor to
participate in and, in fact, does adopt the Plan.   2.14   “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended.   2.15  
“Identification Date” means the date as of which Key Employees are determined
which is specified in Section 1.06 of the Adoption Agreement.   2.16   “Key
Employee” means an employee who satisfies the conditions set forth in
Section 9.6.   2.17   “Participant” means an Eligible Employee or Director who
commences participation in the Plan in accordance with Article 3.   2.18  
“Plan” means the unfunded plan of deferred compensation set forth herein,
including the Adoption Agreement and any trust agreement, as adopted by the Plan
Sponsor and as amended from time to time.   2.19   “Plan Sponsor” means the
entity identified in Section 1.03 of the Adoption Agreement or any successor by
merger, consolidation or otherwise.   2.20   “Plan Year” means the period
identified in Section 1.02 of the Adoption Agreement.   2.21   “Related
Employer” means the Employer and (a) any corporation that is a member of a
controlled group of corporations as defined in Code Section 414(b) that includes
the Employer and (b) any trade or business that is under common control as
defined in Code Section 414(c) that includes the Employer.

2-2



--------------------------------------------------------------------------------



 



2.22   “Retirement” has the meaning specified in 6.01(f) of the Adoption
Agreement.   2.23   “Separation from Service” means the date that the
Participant dies, retires or otherwise has a termination of employment with
respect to all entities comprising the Related Employer. A Separation from
Service does not occur if the Participant is on military leave, sick leave or
other bona fide leave of absence if the period of leave does not exceed six
months or such longer period during which the Participant’s right to
re-employment is provided by statute or contract. If the period of leave exceeds
six months and the Participant’s right to re-employment is not provided either
by statute or contract, a Separation from Service will be deemed to have
occurred on the first day following the six-month period. If the period of leave
is due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six months, where the impairment causes the Participant to be
unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a 29 month period of absence may
be substituted for the six month period.       Whether a termination of
employment has occurred is based on whether the facts and circumstances,
indicate that the Related Employer and the Participant reasonably anticipated
that no further services would be performed after a certain date or that the
level of bona fide services the Participant would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than 20 percent of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding 36 month period (or the full period of services to the
Related Employer if the employee has been providing services to the Related
Employer for less than 36 months).       An independent contractor is considered
to have experienced a Separation from Service with the Related Employer upon the
expiration of the contract (or, in the case of more than one contract all
contracts) under which services are performed for the Related Employer if the
expiration constitutes a good-faith and complete termination of the contractual
relationship.       If a Participant provides services as both an employee and
an independent contractor of the Related Employer, the Participant must separate
from service both as an employee and as an independent contractor to be treated
as having incurred a Separation from Service. If a Participant ceases providing
services as an independent contractor and begins providing services as an
employee, or ceases providing services as an employee and begins providing
services as an independent

2-3



--------------------------------------------------------------------------------



 



    contractor, the Participant will not be considered to have experienced a
Separation from Service until the Participant has ceased providing services in
both capacities.       If a Participant provides services both as an employee
and as a member of the board of directors of a corporate Related Employer (or an
analogous position with respect to a noncorporate Related Employer), the
services provided as a director are not taken into account in determining
whether the Participant has incurred a Separation from Service as an employee
for purposes of a nonqualified deferred compensation plan in which the
Participant participates as an employee that is not aggregated under Code
Section 409A with any plan in which the Participant participates as a director.
      All determinations of whether a Separation from Service has occurred will
be made in a manner consistent with Code Section 409A and the final regulations
thereunder.   2.24   “Unforeseeable Emergency” means a severe financial hardship
of the Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary, or the Participant’s
dependent (as defined in Code Section 152, without regard to Code section
152(b)(i), (b)(2) and (d)(i)(B)); loss of the Participant’s property due to
casualty; or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.   2.25   “Valuation
Date” means each business day of the Plan Year.   2.26   “Years of Service”
means each one year period for which the Participant receives service credit in
accordance with the provisions of Section 7.01(d) of the Adoption Agreement.

2-4



--------------------------------------------------------------------------------



 



ARTICLE 3 — PARTICIPATION

3.1   Participation. The Participants in the Plan shall be those Directors and
employees of the Employer who satisfy the requirements of Section 2.01 of the
Adoption Agreement.   3.2   Termination of Participation. The Administrator may
terminate a Participant’s participation in the Plan in a manner consistent with
Code Section 409A.

3-1



--------------------------------------------------------------------------------



 



ARTICLE 4 — PARTICIPANT ELECTIONS

4.1   Deferral Agreement. If permitted by the Plan Sponsor in accordance with
Section 4.01 of the Adoption Agreement, each Eligible Employee and Director may
elect to defer his Compensation within the meaning of Section 3.01 of the
Adoption Agreement by executing in writing or electronically, a deferral
agreement in accordance with rules and procedures established by the
Administrator and the provisions of this Article 4.       A new deferral
agreement must be timely executed for each Plan Year during which the Eligible
Employee or Director desires to defer Compensation. An Eligible Employee or
Director who does not timely execute a deferral agreement shall be deemed to
have elected zero deferrals of Compensation for such Plan Year.       A deferral
agreement may be changed or revoked during the period specified by the
Administrator. Except as provided in Section 9.3 or in Section 4.01(c) of the
Adoption Agreement, a deferral agreement becomes irrevocable at the close of the
specified period.   4.2   Amount of Deferral. An Eligible Employee or Director
may elect to defer Compensation in any amount permitted by Section 4.01(a) of
the Adoption Agreement.   4.3   Timing of Election to Defer. Each Eligible
Employee or Director who desires to defer Compensation otherwise payable during
a Plan Year must execute a deferral agreement within the period preceding the
Plan Year specified by the Administrator. Each Eligible Employee who desires to
defer Compensation that is a Bonus must execute a deferral agreement within the
period preceding the Plan Year during which the Bonus is earned that is
specified by the Administrator. However, if the Bonus can be treated as
performance based compensation as described in Code Section 409A(a)(4)(B)(iii),
the deferral agreement may be executed within the period specified by the
Administrator, which period, in no event, shall end after the date which is six
months prior to the end of the period during which the Bonus is earned, provided
the Eligible Employee performs services continuously from the later of the
beginning of the period during which the Bonus is earned or the date the
performance criteria are established through the date a deferral election is
made under this sentence, and provided further that no election to defer
performance-based compensation may be made after such compensation has become
readily ascertainable. In addition, if the Compensation qualifies as ‘fiscal
year compensation’ within the meaning of Reg. Sec. 1.409A-2(a)(6), the

4-1



--------------------------------------------------------------------------------



 



    deferral agreement may be made not later than the end of the Employer’s
taxable year immediately preceding the first taxable year of the Employer in
which any services are performed for which such Compensation is payable.

4-2



--------------------------------------------------------------------------------



 



    Except as otherwise provided below, an employee who is classified or
designated as an Eligible Employee during a Plan Year or a Director who is
designated as eligible to participate during a Plan Year may elect to defer
Compensation otherwise payable during the remainder of such Plan Year in
accordance with the rules of this Section 4.3 by executing a deferral agreement
within the thirty (30) day period beginning on the date the employee is
classified or designated as an Eligible Employee or the date the Director is
designated as eligible, whichever is applicable, if permitted by Section 2.01 of
the Adoption Agreement. If Compensation is based on a specified performance
period that begins before the Eligible Employee or Director executes his
deferral agreement, the election will be deemed to apply to the portion of such
Compensation equal to the total amount of Compensation for the performance
period multiplied by the ratio of the number of days remaining in the
performance period after the election over the total number of days in the
performance period. The rules of this paragraph shall not apply unless the
Eligible Employee or Director can be treated as initially eligible in accordance
with Reg. Sec. 1.409A-2(a)(7).   4.4   Election of Payment Schedule and Form of
Payment.       All elections of a payment schedule and a form of payment will be
made in accordance with rules and procedures established by the Administrator
and the provisions of this Section 4.4.

(a) If the Plan Sponsor has elected to permit annual distribution elections in
accordance with Section 6.01(h) of the Adoption Agreement the following rules
apply. At the time an Eligible Employee or Director completes a deferral
agreement, the Eligible Employee or Director must elect a distribution event
(which includes a specified time) and a form of payment for the Compensation
subject to the deferral agreement and for any Employer contributions that may be
credited to the Participant’s Account during the Plan Year from among the
options the Plan Sponsor has made available for this purpose and which are
specified in 6.01(b) of the Adoption Agreement. If an Eligible Employee or
Director fails to elect a distribution event and form of payment for any amounts
deferred in accordance with Section 4.01(a) of the Adoption Agreement, he shall
be deemed to have elected to receive a lump sum payment on the first
distribution date after a deferral period of two years. If he fails to elect a
distribution event and form of payment for any Employer contributions credited
to his Account, he shall be deemed to have elected to receive a lump sum payment
on the first distribution date after he has a Separation from Service.
(b) If the Plan Sponsor has elected not to permit annual distribution elections
in accordance with Section 6.01(h) of the Adoption Agreement,

4-3



--------------------------------------------------------------------------------



 



the following rules apply. At the time an Eligible Employee or Director first
completes a deferral agreement, the Eligible Employee or Director must elect a
distribution event (which includes a specified time) and a form of payment for
amounts credited to his Account from among the options the Plan Sponsor has made
available for this purpose and which are specified in Section 6.01(b) of the
Adoption Agreement. If an Eligible Employee or Director fails to elect a
distribution event, he shall be deemed to have elected Separation from Service
in the distribution event. If the fails to elect a form of payment, he shall be
deemed to have elected a lump sum form of payment.
(c) For any Participant who the Administrator designates as not being a member
of the Employer’s “top hat group,” the portion of the Participant’s Account that
is attributable to any Employer contribution will be paid in a single lump sum
as soon as administratively feasible after the vesting date with respect to that
contribution. Such a Participant may not choose a different payment date or
payment form and any payment date or payment form election submitted to the
Administrator by any such Participant shall be disregarded.
(d) With respect to both 2007 and 2008 contributions, the transition relief
authorized by IRS Notice 2007-86, Section 3.02 shall be available to allow Plan
Participants (other than those to whom Section 4.4(c) applies) on or before
December 31, 2008, to make new or amended payment elections concerning both the
time and form of payment, subject to the terms and conditions of Notice 2007-86.
        .

4-4



--------------------------------------------------------------------------------



 



ARTICLE 5 — EMPLOYER CONTRIBUTIONS

5.1   Matching Contributions. If elected by the Plan Sponsor in Section 5.01(a)
of the Adoption Agreement, the Employer will credit the Participant’s Account
with a matching contribution determined in accordance with the formula specified
in Section 5.01(a) of the Adoption Agreement. The matching contribution will be
treated as allocated to the Participant’s Account at the time specified in
Section 5.01(a)(iii) of the Adoption Agreement.   5.2   Other Contributions. If
elected by the Plan Sponsor in Section 5.01(b) of the Adoption Agreement, the
Employer will credit the Participant’s Account with a contribution determined in
accordance with the formula or method specified in Section 5.01(b) of the
Adoption Agreement. The contribution will be treated as allocated to the
Participant’s Account at the time specified in Section 5.01(b)(iii) of the
Adoption Agreement.

5-1



--------------------------------------------------------------------------------



 



ARTICLE 6 — ACCOUNTS AND CREDITS

6.1   Establishment of Account. For accounting and computational purposes only,
the Administrator will establish and maintain an Account on behalf of each
Participant which will reflect the credits made pursuant to Section 6.2,
distributions or withdrawals, along with the earnings, expenses, gains and
losses allocated thereto, attributable to the hypothetical investments made with
the amounts in the Account as provided in Article 7. The Administrator will
establish and maintain such other records and accounts, as it decides in its
discretion to be reasonably required or appropriate to discharge its duties
under the Plan.   6.2   Credits to Account. A Participant’s Account will be
credited for each Plan Year with the amount of his elective deferrals under
Section 4.1 at the time the amount subject to the deferral election would
otherwise have been payable to the Participant and the amount of Employer
contributions treated as allocated on his behalf under Article 5.

6-1



--------------------------------------------------------------------------------



 



ARTICLE 7 — INVESTMENT OF CONTRIBUTIONS

7.1   Investment Options. The amount credited to each Account shall be treated
as invested in the investment options designated for this purpose by the
Administrator.   7.2   Adjustment of Accounts. The amount credited to each
Account shall be adjusted for hypothetical investment earnings, expenses, gains
or losses in an amount equal to the earnings, expenses, gains or losses
attributable to the investment options selected by the party designated in
Section 9.01 of the Adoption Agreement from among the investment options
provided in Section 7.1. If permitted by Section 9.01 of the Adoption Agreement,
a Participant (or the Participant’s Beneficiary after the death of the
Participant) may, in accordance with rules and procedures established by the
Administrator, select the investments from among the options provided in
Section 7.1 to be used for the purpose of calculating future hypothetical
investment adjustments to the Account or to future credits to the Account under
Section 6.2 effective as the Valuation Date coincident with or next following
notice to the Administrator. Each Account shall be adjusted as of each Valuation
Date to reflect: (a) the hypothetical earnings, expenses, gains and losses
described above; (b) amounts credited pursuant to Section 6.2; and
(c) distributions or withdrawals. In addition, each Account may be adjusted for
its allocable share of the hypothetical costs and expenses associated with the
maintenance of the hypothetical investments provided in Section 7.1.

7-1



--------------------------------------------------------------------------------



 



ARTICLE 8 — RIGHT TO BENEFITS

8.1   Vesting. A Participant, at all times, has the 100% nonforfeitable interest
in the amounts credited to his Account attributable to his elective deferrals
made in accordance with Section 4.1.       A Participant’s right to the amounts
credited to his Account attributable to Employer contributions made in
accordance with Article 5 shall be determined in accordance with the relevant
schedule and provisions in Section 7.01 of the Adoption Agreement.   8.2  
Death. The Plan Sponsor may elect to accelerate vesting upon the death of the
Participant in accordance with Section 7.01(c) of the Adoption Agreement and/or
to permit distributions upon Death in accordance with Section 6.01(b) or
Section 6.01(d) of the Adoption Agreement. If the Plan Sponsor does not elect to
permit distributions upon death in accordance with Section 6.01(b) or
Section 6.01(d) of the Adoption Agreement, the vested amount credited to the
Participant’s Account will be paid in accordance with the provisions of
Article 9.       A Participant may designate a Beneficiary or Beneficiaries, or
change any prior designation of Beneficiary or Beneficiaries in accordance with
rules and procedures established by the Administrator.       A copy of the death
notice or other sufficient documentation must be filed with and approved by the
Administrator. If upon the death of the Participant there is, in the opinion of
the Administrator, no designated Beneficiary for part or all of the
Participant’s vested Account, such amount will be paid to his estate (such
estate shall be deemed to be the Beneficiary for purposes of the Plan) in
accordance with the provisions of Article 9.   8.3   Disability. If the Plan
Sponsor has elected to accelerate vesting upon the occurrence of a Disability in
accordance with Section 7.01(c) of the Adoption Agreement and/or to permit
distributions upon Disability in accordance with Section 6.01(b) or
Section 6.01(d) of the Adoption Agreement, the determination of whether a
Participant has incurred a Disability shall be made by the Administrator in its
sole discretion.

8-1



--------------------------------------------------------------------------------



 



ARTICLE 9 — DISTRIBUTION OF BENEFITS

9.1   Amount of Benefits. The vested amount credited to a Participant’s Account
as determined under Articles 6, 7 and 8 shall determine and constitute the basis
for the value of benefits payable to the Participant under the Plan.   9.2  
Method and Timing of Distributions. Except as otherwise provided in this
Article 9, distributions under the Plan shall be made in accordance with the
elections made or deemed made by the Participant under Article 4. Subject to the
provisions of Section 9.6 requiring a six month delay for certain distributions
to Key Employees, distributions following a payment event shall commence at the
time specified in Section 6.01(a) of the Adoption Agreement. If permitted by
Section 6.01(g) of the Adoption Agreement, a Participant may elect, at least
twelve months before a scheduled distribution event, to delay the payment date
for a minimum period of sixty months from the originally scheduled date of
payment. The distribution election change must be made in accordance with
procedures and rules established by the Administrator. The Participant may, at
the same time the date of payment is deferred, change the form of payment but
such change in the form of payment may not effect an acceleration of payment in
violation of Code Section 409A or the provisions of Reg. Sec. 1.409A-2(b). For
purposes of this Section 9.2, a series of installment payments is always treated
as a single payment and not as a series of separate payments.   9.3  
Unforeseeable Emergency. A Participant may request a distribution from his
vested Account due to an Unforeseeable Emergency if the Plan Sponsor has elected
to permit Unforeseeable Emergency withdrawals under Section 8.01(a) of the
Adoption Agreement. The request must be in writing and must be submitted to the
Administrator along with evidence that the circumstances constitute an
Unforeseeable Emergency. The Administrator has the discretion to require
whatever evidence it deems necessary to determine whether a distribution is
warranted. Whether a Participant has incurred an Unforeseeable Emergency will be
determined by the Administrator on the basis of the relevant facts and
circumstances in its sole discretion, but, in no event, will an Unforeseeable
Emergency be deemed to exist if the hardship can be relieved: (a) through
reimbursement or compensation by insurance or otherwise, (b) by liquidation of
the Participant’s assets to the extent such liquidation would not itself cause
severe financial hardship, or (c) by cessation of deferrals under the Plan. A
distribution due to an Unforeseeable Emergency must be limited to the amount
reasonably necessary to satisfy the emergency need and may include any amounts
necessary to pay any federal, state or

9-1



--------------------------------------------------------------------------------



 



    local income tax penalties reasonably anticipated to result from the
distribution. The distribution will be made in the form of a single lump sum
cash payment. If permitted by Section 8.01(b) of the Adoption Agreement, a
Participant’s deferral elections for the remainder of the Plan Year will be
cancelled upon a withdrawal due to Unforeseeable Emergency. If the payment of
all or any portion of the Participant’s vested Account is being delayed in
accordance with Section 9.6 at the time he experiences an Unforeseeable
Emergency, the amount being delayed shall not be subject to the provisions of
this Section 9.3 until the expiration of the six month period of delay required
by section 9.6.   9.4   Payment Election Overrides. If the Plan Sponsor has
elected one or more payment election overrides in accordance with
Section 6.01(d) of the Adoption Agreement, the following provisions apply. Upon
the occurrence of the first event selected by the Plan Sponsor, the remaining
vested amount credited to the Participant’s Account shall be paid in the form
designated to the Participant or his Beneficiary regardless of whether the
Participant had made different elections of time and /or form of payment or
whether the Participant was receiving installment payments at the time of the
event.   9.5   Cashouts Of Amounts Not Exceeding Stated Limit. If the vested
amount credited to the Participant’s Account does not exceed the limit
established for this purpose by the Plan Sponsor in Section 6.01(e) of the
Adoption Agreement at the time he separates from service with the Related
Employer for any reason, the Employer shall distribute such amount to the
Participant at the time specified in Section 6.01(a) of the Adoption Agreement
in a single lump sum cash payment following such termination regardless of
whether the Participant had made different elections of time or form of payment
as to the vested amount credited to his Account or whether the Participant was
receiving installments at the time of such termination. A Participant’s Account,
for purposes of this Section 9.5, shall include any amounts described in
Section 1.3.   9.6   Required Delay in Payment to Key Employees. Except as
otherwise provided in this Section 9.6, a distribution made on account of
Separation from Service (or Retirement, if applicable) to a Participant who is a
Key Employee as of the date of his Separation from Service (or Retirement, if
applicable) shall not be made before the date which is six months after the
Separation from Service (or Retirement, if applicable).       (a) A Participant
is treated as a Key Employee if (i) he is employed by a Related Employer any of
whose stock is publicly traded on an established securities market, and (ii) he
satisfies the requirements of Code Section 416(i)(1)(A)(i), (ii) or (iii),
determined without regard to Code Section

9-2



--------------------------------------------------------------------------------



 



    416(i)(5), at any time during the twelve month period ending on the
Identification Date.       (b) A Participant who is a Key Employee on an
Identification Date shall be treated as a Key Employee for purposes of the six
month delay in distributions for the twelve month period beginning on the first
day of a month no later than the fourth month following the Identification Date.
The Identification Date and the effective date of the delay in distributions
shall be determined in accordance with Section 1.06 of the Adoption Agreement.  
    (c) The Plan Sponsor may elect to apply an alternative method to identify
Participants who will be treated as Key Employees for purposes of the six month
delay in distributions if the method satisfies each of the following
requirements. The alternative method is reasonably designed to include all Key
Employees, is an objectively determinable standard providing no direct or
indirect election to any Participant regarding its application, and results in
either all Key Employees or no more than 200 Key Employees being identified in
the class as of any date. Use of an alternative method that satisfies the
requirements of this Section 9.6(c) will not be treated as a change in the time
and form of payment for purposes of Reg. Sec. 1.409A-2(b).       (d) The six
month delay does not apply to payments described in Section 13.9 or to payments
that occur after the death of the Participant. If the payment of all or any
portion of the Participant’s vested Account is being delayed in accordance with
this Section 9.6 at the time he incurs a Disability which would otherwise
require a distribution under the terms of the Plan, no amount shall be paid
until the expiration of the six month period of delay required by this
Section 9.6.   9.7   Change in Control. If the Plan Sponsor has elected to
permit distributions upon a Change in Control, the following provisions shall
apply. A distribution made upon a Change in Control will be made at the time
specified in Section 6.01(a) of the Adoption Agreement in the form elected by
the Participant in accordance with the procedures described in Article 4.
Alternatively, if the Plan Sponsor has elected in accordance with Section 11.02
of the Adoption Agreement to require distributions upon a Change in Control, the
Participant’s remaining vested Account shall be paid to the Participant or the
Participant’s Beneficiary at the time specified in Section 6.01(a) of the
Adoption Agreement as a single lump sum payment. A Change in Control, for
purposes of the Plan, will occur upon a change in the ownership of the Plan
Sponsor, a change in the effective control of the Plan Sponsor or a change in
the ownership of a substantial portion of the assets of the Plan Sponsor, but
only if elected by the Plan

9-3



--------------------------------------------------------------------------------



 



    Sponsor in Section 11.03 of the Adoption Agreement. The Plan Sponsor, for
this purpose, includes any corporation identified in this Section 9.7. All
distributions made in accordance with this Section 9.7 are subject to the
provisions of Section 9.6.       If a Participant continues to make deferrals in
accordance with Article 4 after he has received a distribution due to a Change
in Control, the residual amount payable to the Participant shall be paid at the
time and in the form specified in the elections he makes in accordance with
Article 4 or upon his death or Disability as provided in Article 8.      
Whether a Change in Control has occurred will be determined by the Administrator
in accordance with the rules and definitions set forth in this Section 9.7. A
distribution to the Participant will be treated as occurring upon a Change in
Control if the Plan Sponsor terminates the Plan in accordance with Section 10.2
and distributes the Participant’s benefits within twelve months of a Change in
Control as provided in Section 10.3.

  (a)   Relevant Corporations. To constitute a Change in Control for purposes of
the Plan, the event must relate to (i) the corporation for whom the Participant
is performing services at the time of the Change in Control, (ii) the
corporation that is liable for the payment of the Participant’s benefits under
the Plan (or all corporations liable if more than one corporation is liable) but
only if either the deferred compensation is attributable to the performance of
services by the Participant for such corporation (or corporations) or there is a
bona fide business purpose for such corporation (or corporations) to be liable
for such payment and, in either case, no significant purpose of making such
corporation (or corporations) liable for such payment is the avoidance of
federal income tax, or (iii) a corporation that is a majority shareholder of a
corporation identified in (i) or (ii), or any corporation in a chain of
corporations in which each corporation is a majority shareholder of another
corporation in the chain, ending in a corporation identified in (i) or (ii). A
majority shareholder is defined as a shareholder owning more than fifty percent
(50%) of the total fair market value and voting power of such corporation.    
(b)   Stock Ownership. Code Section 318(a) applies for purposes of determining
stock ownership. Stock underlying a vested option is considered owned by the
individual who owns the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option).
If, however, a vested option is exercisable for stock that is not substantially
vested (as defined by Treasury Regulation Section 1.83-3(b) and (j)) the stock
underlying the option is not treated as owned by the individual who

9-4



--------------------------------------------------------------------------------



 



      holds the option.     (c)   Change in the Ownership of a Corporation. A
change in the ownership of a corporation occurs on the date that any one person
or more than one person acting as a group, acquires ownership of stock of the
corporation that, together with stock held by such person or group, constitutes
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of such corporation. If any one person or more than one
person acting as a proxy is considered to own more than fifty percent (50%) of
the total fair market value or total voting power of the stock of a corporation,
the acquisition of additional stock by the same person or persons is not
considered to cause a change in the ownership of the corporation (or to cause a
change in the effective control of the corporation as discussed below in
Section 9.7(d)). An increase in the percentage of stock owned by any one person,
or persons acting as a group, as a result of a transaction in which the
corporation acquires its stock in exchange for property will be treated as an
acquisition of stock. Section 9.7(c) applies only when there is a transfer of
stock of a corporation (or issuance of stock of a corporation) and stock in such
corporation remains outstanding after the transaction. For purposes of this
Section 9.7(c), persons will not be considered to be acting as a group solely
because they purchase or own stock of the same corporation at the same time or
as a result of a public offering. Persons will, however, be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the corporation. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation prior to the transaction giving
rise to the change and not with respect to the ownership interest in the other
corporation.     (d)   Change in the effective control of a corporation. A
change in the effective control of a corporation occurs on the date that either
(i) any one person, or more than one person acting as a group, acquires (or has
acquired during the twelve month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the corporation
possessing thirty (30%) or more of the total voting power of the stock of such
corporation, or (ii) a majority of members of the corporation’s board of
directors is replaced during any twelve month period by directors whose
appointment or election is not endorsed by a majority of the members of the
corporation’s board of directors prior to the date of the appointment or
election, provided that for purposes of this paragraph (ii), the term
corporation

9-5



--------------------------------------------------------------------------------



 



      refers solely to the relevant corporation identified in Section 9.7(a) for
which no other corporation is a majority shareholder for purposes of
Section 9.7(a). In the absence of an event described in Section 9.7(d)(i) or
(ii), a change in the effective control of a corporation will not have occurred.
A change in effective control may also occur in any transaction in which either
of the two corporations involved in the transaction has a change in the
ownership of such corporation as described in Section 9.7(c) or a change in the
ownership of a substantial portion of the assets of such corporation as
described in Section 9.7(e). If any one person, or more than one person acting
as a group, is considered to effectively control a corporation within the
meaning of this Section 9.7(d), the acquisition of additional control of the
corporation by the same person or persons is not considered to cause a change in
the effective control of the corporation or to cause a change in the ownership
of the corporation within the meaning of Section 9.7(c). For purposes of this
Section 9.7(d), persons will or will not be considered to be acting as a group
in accordance with rules similar to those set forth in Section 9.7(c) with the
following exception. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only with respect to the
ownership in that corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.     (e)
  Change in the ownership of a substantial portion of a corporation’s assets. A
change in the ownership of a substantial portion of a corporation’s assets
occurs on the date that any one person, or more than one person acting as a
group (as determined in accordance with rules similar to those set forth in
Section 9.7(d)), acquires (or has acquired during the twelve month period ending
on the date of the most recent acquisition by such person or persons) assets
from the corporation that have a total gross fair market value equal to or more
than forty percent (40%) of the total gross fair market value of all of the
assets of the corporation immediately prior to such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
corporation of the value of the assets being disposed of determined without
regard to any liabilities associated with such assets. There is no Change in
Control event under this Section 9.7(e) when there is a transfer to an entity
that is controlled by the shareholders of the transferring corporation
immediately after the transfer. A transfer of assets by a corporation is not
treated as a change in ownership of such assets if the assets are transferred to
(i) a shareholder of the corporation (immediately before the asset transfer) in
exchange for or with respect to its stock, (ii) an entity, fifty percent (50%)
or more of the

9-6



--------------------------------------------------------------------------------



 



      total value or voting power of which is owned, directly or indirectly, by
the corporation, (iii) a person, or more than one person acting as a group, that
owns, directly or indirectly, fifty percent (50%) or more of the total value or
voting power of all the outstanding stock of the corporation, or (iv) an entity,
at least fifty (50%) of the total value or voting power of which is owned,
directly or indirectly, by a person described in Section 9.7(e)(iii). For
purposes of the foregoing, and except as otherwise provided, a person’s status
is determined immediately after the transfer of assets.

9.8   Permissible Delays in Payment. Distributions may be delayed beyond the
date payment would otherwise occur in accordance with the provisions of Articles
8 and 9 in any of the following circumstances as long as the Employer treats all
payments to similarly situated Participants on a reasonably consistent basis.

  (a)   The Employer may delay payment if it reasonably anticipates that its
deduction with respect to such payment would be limited or eliminated by the
application of Code Section 162(m). Payment must be made during the
Participant’s first taxable year in which the Employer reasonably anticipates,
or should reasonably anticipate, that if the payment is made during such year
the deduction of such payment will not be barred by the application of Code
Section 162(m) or during the period beginning with the Participant’s Separation
from Service and ending on the later of the last day of the Employer’s taxable
year in which the Participant separates from service or the 15th day of the
third month following the Participant’s Separation from Service. If a scheduled
payment to a Participant is delayed in accordance with this Section 9.8(a), all
scheduled payments to the Participant that could be delayed in accordance with
this Section 9.8(a) will also be delayed.     (b)   The Employer may also delay
payment if it reasonably anticipates that the making of the payment will violate
federal securities laws or other applicable laws provided payment is made at the
earliest date on which the Employer reasonably anticipates that the making of
the payment will not cause such violation.     (c)   The Employer reserves the
right to amend the Plan to provide for a delay in payment upon such other events
and conditions as the Secretary of the Treasury may prescribe in generally
applicable guidance published in the Internal Revenue Bulletin.

9-7



--------------------------------------------------------------------------------



 



ARTICLE 10 — AMENDMENT AND TERMINATION

10.1   Amendment by Plan Sponsor. The Plan Sponsor reserves the right to amend
the Plan (for itself and each Employer) through action of its Board of
Directors. No amendment can directly or indirectly deprive any current or former
Participant or Beneficiary of all or any portion of his Account which had
accrued prior to the amendment.   10.2   Plan Termination Following Change in
Control or Corporate Dissolution. If so elected by the Plan Sponsor in 11.01 of
the Adoption Agreement, the Plan Sponsor reserves the right to terminate the
Plan and distribute all amounts credited to all Participant Accounts within the
30 days preceding or the twelve months following a Change in Control as
determined in accordance with the rules set forth in Section 9.7. For this
purpose, the Plan will be treated as terminated only if all agreements, methods,
programs and other arrangements sponsored by the Related Employer immediately
after the Change in Control which are treated as a single plan under Reg. Sec.
1.409A-1(c)(2) are also terminated so that all participants under the Plan and
all similar arrangements are required to receive all amounts deferred under the
terminated arrangements within twelve months of the date the Plan Sponsor
irrevocably takes all necessary action to terminate the arrangements. In
addition, the Plan Sponsor reserves the right to terminate the Plan within
twelve months of a corporate dissolution taxed under Code Section 331 or with
the approval of a bankruptcy court pursuant to 11 U. S. C. Section 503(b)(1)(A)
provided that amounts deferred under the Plan are included in the gross incomes
of Participants in the latest of (a) the calendar year in which the termination
occurs, (b) the first calendar year in which the amount is no longer subject to
a substantial risk of forfeiture, or (c) the first calendar year in which
payment is administratively practicable.   10.3   Other Plan Terminations. The
Plan Sponsor retains the discretion to terminate the Plan if (a) all
arrangements sponsored by the Plan Sponsor that would be aggregated with any
terminated arrangement under Code Section 409A and Reg. Sec. 1.409A-1(c)(2) are
terminated, (b) no payments other than payments that would be payable under the
terms of the arrangements if the termination had not occurred are made within
twelve months of the termination of the arrangements, (c) all payments are made
within twenty-four months of the termination of the arrangements, (d) the Plan
Sponsor does not adopt a new arrangement that would be aggregated with any
terminated arrangement under Code Section 409A and the regulations thereunder at
any time within the three year period following the date of termination of the
arrangement, and (e) the termination does not occur proximate to a downturn in
the financial health of the Plan sponsor. The Plan Sponsor also reserves the
right to amend

10-1



--------------------------------------------------------------------------------



 



    the Plan to provide that termination of the Plan will occur under such
conditions and events as may be prescribed by the Secretary of the Treasury in
generally applicable guidance published in the Internal Revenue Bulletin.

10-2



--------------------------------------------------------------------------------



 



ARTICLE 11 — THE TRUST

11.1   Establishment of Trust. The Plan Sponsor may but is not required to
establish a trust to hold amounts which the Plan Sponsor may contribute from
time to time to correspond to some or all amounts credited to Participants under
Section 6.2. If the Plan Sponsor elects to establish a trust in accordance with
Section 10.01 of the Adoption Agreement, the provisions of Sections 11.2 and
11.3 shall become operative.   11.2   Grantor Trust. Any trust established by
the Plan Sponsor shall be between the Plan Sponsor and a trustee pursuant to a
separate written agreement under which assets are held, administered and
managed, subject to the claims of the Plan Sponsor’s creditors in the event of
the Plan Sponsor’s insolvency. The trust is intended to be treated as a grantor
trust under the Code, and the establishment of the trust shall not cause the
Participant to realize current income on amounts contributed thereto. The Plan
Sponsor must notify the trustee in the event of a bankruptcy or insolvency.  
11.3   Investment of Trust Funds. Any amounts contributed to the trust by the
Plan Sponsor shall be invested by the trustee in accordance with the provisions
of the trust and the instructions of the Administrator. Trust investments need
not reflect the hypothetical investments selected by Participants under
Section 7.1 for the purpose of adjusting Accounts and the earnings or investment
results of the trust need not affect the hypothetical investment adjustments to
Participant Accounts under the Plan.

11-1



--------------------------------------------------------------------------------



 



ARTICLE 12 — PLAN ADMINISTRATION

12.1   Powers and Responsibilities of the Administrator. The Administrator has
the full power and the full responsibility to administer the Plan in all of its
details, subject, however, to the applicable requirements of ERISA. The
Administrator’s powers and responsibilities include, but are not limited to, the
following:

  (a)   To make and enforce such rules and procedures as it deems necessary or
proper for the efficient administration of the Plan;     (b)   The discretionary
authority to interpret the Plan, its interpretation thereof to be final, except
as provided in Section 12.2, on all persons claiming benefits under the Plan;  
  (c)   The discretionary authority to decide all questions concerning the Plan
and the eligibility of any person to participate in the Plan;     (d)   To
administer the claims and review procedures specified in Section 12.2;     (e)  
To compute the amount of benefits which will be payable to any Participant,
former Participant or Beneficiary in accordance with the provisions of the Plan;
    (f)   To determine the person or persons to whom such benefits will be paid;
    (g)   To authorize the payment of benefits;     (h)   To comply with the
reporting and disclosure requirements of Part 1 of Subtitle B of Title I of
ERISA;     (i)   To appoint such agents, counsel, accountants, and consultants
as may be required to assist in administering the Plan;     (j)   By written
instrument, to allocate and delegate its responsibilities, including the
formation of an Administrative Committee to administer the Plan.

12-1



--------------------------------------------------------------------------------



 



12.2   Claims and Review Procedures.

  (a)   Claims Procedure.         If any person believes he is being denied any
rights or benefits under the Plan, such person may file a claim in writing with
the Administrator. If any such claim is wholly or partially denied, the
Administrator will notify such person of its decision in writing. Such
notification will contain (i) specific reasons for the denial, (ii) specific
reference to pertinent Plan provisions, (iii) a description of any additional
material or information necessary for such person to perfect such claim and an
explanation of why such material or information is necessary, and (iv) a
description of the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the person’s right to bring a civil
action following an adverse decision on review. Such notification will be given
within 90 days (45 days in the case of a claim regarding Disability) after the
claim is received by the Administrator. The Administrator may extend the period
for providing the notification by 90 days (30 days in the case of a claim
regarding Disability) if special circumstances require an extension of time for
processing the claim and if written notice of such extension and circumstance is
given to such person within the initial 90 day period (45 day period in the case
of a claim regarding Disability). If such notification is not given within such
period, the claim will be considered denied as of the last day of such period
and such person may request a review of his claim.     (b)   Review Procedure.  
      Within 60 days (180 days in the case of a claim regarding Disability)
after the date on which a person receives a written notification of denial of
claim (or, if written notification is not provided, within 60 days (180 days in
the case of a claim regarding Disability) of the date denial is considered to
have occurred), such person (or his duly authorized representative) may (i) file
a written request with the Administrator for a review of his denied claim and of
pertinent documents and (ii) submit written issues and comments to the
Administrator. The Administrator will notify such person of its decision in
writing. Such notification will be written in a manner calculated to be
understood by such person and will contain specific reasons for the decision as
well as specific references to pertinent Plan provisions. The notification will
explain that the person is entitled to receive, upon request and free of charge,

12-2



--------------------------------------------------------------------------------



 



      reasonable access to and copies of all pertinent documents and has the
right to bring a civil action following an adverse decision on review. The
decision on review will be made within 60 days (45 days in the case of a claim
regarding Disability). The Administrator may extend the period for making the
decision on review by 60 days (45 days in the case of a claim regarding
Disability) if special circumstances require an extension of time for processing
the request such as an election by the Administrator to hold a hearing, and if
written notice of such extension and circumstances is given to such person
within the initial 60-day period (45 days in the case of a claim regarding
Disability). If the decision on review is not made within such period, the claim
will be considered denied.         No legal action related to the Plan to
recover benefits or with respect to any other matter related to the Plan may be
commenced before the claimant has timely exhausted the claim and claim review
procedures described above. In no event may any such action be brought more than
six months after the denial or deemed denial of the claimant’s request for
review.

12.3   Plan Administrative Costs. All reasonable costs and expenses (including
legal, accounting, and employee communication fees) incurred by the
Administrator in administering the Plan shall be paid by Plan to the extent not
paid by the Employer.

12-3



--------------------------------------------------------------------------------



 



ARTICLE 13 — MISCELLANEOUS

13.1   Unsecured General Creditor of the Employer. Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of the Employer. For
purposes of the payment of benefits under the Plan, any and all of the
Employer’s assets shall be, and shall remain, the general, unpledged,
unrestricted assets of the Employer. Each Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.   13.2   Employer’s Liability. Each Employer’s liability for the payment
of benefits under the Plan shall be defined only by the Plan and by the deferral
agreements entered into between a Participant and the Employer. An Employer
shall have no obligation or liability to a Participant under the Plan except as
provided by the Plan and a deferral agreement or agreements. An Employer shall
have no liability to Participants employed by other Employers.   13.3  
Limitation of Rights. Neither the establishment of the Plan, nor any amendment
thereof, nor the creation of any fund or account, nor the payment of any
benefits, will be construed as giving to the Participant or any other person any
legal or equitable right against the Employer, the Plan or the Administrator,
except as provided herein; and in no event will the terms of employment or
service of the Participant be modified or in any way affected hereby.   13.4  
Anti-Assignment. Except as may be necessary to fulfill a domestic relations
order within the meaning of Code Section 414(p), none of the benefits or rights
of a Participant or any Beneficiary of a Participant shall be subject to the
claim of any creditor. In particular, to the fullest extent permitted by law,
all such benefits and rights shall be free from attachment, garnishment, or any
other legal or equitable process available to any creditor of the Participant
and his or her Beneficiary. Neither the Participant nor his or her Beneficiary
shall have the right to alienate, anticipate, commute, pledge, encumber, or
assign any of the payments which he or she may expect to receive, contingently
or otherwise, under the Plan, except the right to designate a Beneficiary to
receive death benefits provided hereunder. Notwithstanding the preceding, the
benefit payable from a Participant’s Account may be reduced, at the discretion
of the administrator, to satisfy any debt or liability to the Employer.   13.5  
Facility of Payment. If the Administrator determines, on the basis of medical
reports or other evidence satisfactory to the Administrator, that the recipient
of any benefit payments under the Plan is incapable of handling his affairs by
reason of minority, illness, infirmity or other incapacity, the Administrator
may

13-1



--------------------------------------------------------------------------------



 



    direct the Employer to disburse such payments to a person or institution
designated by a court which has jurisdiction over such recipient or a person or
institution otherwise having the legal authority under State law for the care
and control of such recipient. The receipt by such person or institution of any
such payments therefore, and any such payment to the extent thereof, shall
discharge the liability of the Employer, the Plan and the Administrator for the
payment of benefits hereunder to such recipient.   13.6   Notices. Any notice or
other communication to the Employer or Administrator in connection with the Plan
shall be deemed delivered in writing if addressed to the Plan Sponsor at the
address specified in Section 1.03 of the Adoption Agreement and if either
actually delivered at said address or, in the case or a letter, 5 business days
shall have elapsed after the same shall have been deposited in the United States
mails, first-class postage prepaid and registered or certified.   13.7   Tax
Withholding. If the Employer concludes that tax is owing with respect to any
deferral or payment hereunder, the Employer shall withhold such amounts from any
payments due the Participant, as permitted by law, or otherwise make appropriate
arrangements with the Participant or his Beneficiary for satisfaction of such
obligation. Tax, for purposes of this Section 13.7 means any federal, state,
local or any other governmental income tax, employment or payroll tax, excise
tax, or any other tax or assessment owing with respect to amounts deferred, any
earnings thereon, and any payments made to Participants under the Plan.   13.8  
Indemnification. Each Employer shall indemnify and hold harmless each employee,
officer, or director of an Employer to whom is delegated duties,
responsibilities, and authority with respect to the Plan against all claims,
liabilities, fines and penalties, and all expenses reasonably incurred by or
imposed upon him (including but not limited to reasonable attorney fees) which
arise as a result of his actions or failure to act in connection with the
operation and administration of the Plan to the extent lawfully allowable and to
the extent that such claim, liability, fine, penalty, or expense is not paid for
by liability insurance purchased or paid for by an Employer. Notwithstanding the
foregoing, an Employer shall not indemnify any person for any such amount
incurred through any settlement or compromise of any action unless the Employer
consents in writing to such settlement or compromise. Indemnification under this
Section 13.8 shall not be applicable to any person if the cost, loss, liability,
or expense is due to the person’s gross negligence, fraud or willful misconduct
or if the person refuses to assist in the defense of the claim against him.

13-2



--------------------------------------------------------------------------------



 



13.9   Permitted Acceleration of Payment. The Plan may permit acceleration of
the time or schedule of any payment or amount scheduled to be paid pursuant to a
payment under the Plan provided such acceleration would be permitted by the
provisions of Reg. Sec. 1.409A-3(j)(4).   13.10   Governing Law. To the extent
not preempted by federal law, the Plan will be construed, administered and
enforced according to the laws of the State specified by the Plan Sponsor in
Section 12.01 of the Adoption Agreement.

13-3